Citation Nr: 9915221	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the initial rating of 50 percent for post-traumatic 
stress disorder (PTSD), was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from January 1971 to February 1972.
This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The veteran 
has appealed the initial disability rating assigned by the RO 
for PTSD.  The Board construes from his continued 
disagreement an implied claim for an increased disability 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  This claim for an increased rating has not been 
adjudicated by the agency of original jurisdiction and is 
therefore returned to the RO for the necessary development 
and adjudication.

When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. 
Fenderson. at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings. Id.  Finally, when a veteran appeals the initial 
rating assigned for a disability, and the RO issues a 
statement of the case for an increased rating, the case must 
be remanded for the issuance of a proper statement of the 
case. Id. at 132.  On remand, the veteran is afforded time in 
which to perfect the appeal and to address specific items in 
the statement of the case. Id. 

In this case, service connection for PTSD was denied by 
rating decisions dated in March 1996 and June 1997.  In a 
January 1998 decision, the RO granted service connection for 
PTSD and awarded a 50 percent evaluation, effective January 
26, 1995.  The veteran appealed that initial rating.  The 
statement of the case issued in March 1998 listed the issue 
as "Evaluation of service-connected  post-traumatic stress 
disorder currently evaluated as 50 percent disabling."  From 
a review of the claims folder, it is unclear whether the RO, 
as required by Fenderson, considered the possibility of 
staged ratings from the date of submission of the claim and 
the date of the award, and whether it properly advised the 
veteran of the laws and regulations pertinent to the appeal 
of an initially assigned disability rating.   

It appears that a VA Jobs Folder exists and this should be 
associated with the claims folder .  Further, the veteran has 
indicated that since 1984, he has been in receipt of Social 
Security Administration (SSA) disability benefits.  Those 
records have not been associated with the claims folder.  

In October 1998, the RO denied the veteran entitlement to a 
total rating based on individual unemployability, and 
entitlement to a compensable rating for a shell fragment 
wound scar, right hand.  It is not clear whether the veteran 
has appealed those issues.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the VA Jobs 
folder, if in existence, for association 
with the claims folder.

2.  The RO should contact the SSA and 
obtain from them the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.

3.  The RO should review any additional 
evidence received.  Thereafter they 
should furnish the veteran and his 
representative a statement of the case on 
whether the initial assignment of a 50 
percent disability rating for PTSD was 
proper.  The RO should afford the veteran 
60 days in which to perfect his appeal 
and to make comments on specific items in 
the statement of the case.  

4.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



